N e w sR e l e a s e QUICKSILVER RESOURCES INC. 801 Cherry Street Fort Worth, TX76102 www.qrinc.com Quicksilver Updates Status of Financial Reporting and Releases Preliminary Full year 2011 Financial Data FORT WORTH, TEXAS (March 15, 2012) – Quicksilver Resources Inc. (NYSE:KWK) announced today that due to the ongoing efforts to complete the 2011 integrated control and financial statement audit, the filing of Form 10-K for the year ended December 31, 2011 will be delayed beyond the Form 12b-25 extended due date of March 15, 2012.The company continues to work diligently with its auditors to complete the audit and expects to file its 2011 Form 10-K and issue its financial statements by the week of April 16, 2012.The company has also furnished selected unaudited 2011 financial information as part of this release which will also be furnished on a Form 8-K. Net income as reported today in our selected financial information is less than that reported in our press release of February 27, 2012.The difference is primarily attributable to the following non-cash items: an adjustment to deferred taxes related to the formation of the Fortune Creek Partnership, of which the possibility of such change was referenced on the company’s February 27, 2012 conference call by Phil Cook, Quicksilver’s CFO; and minor changes to DD&A and impairment.These adjustments had no impact on adjusted net income per share for the quarter and year ended December 31, 2011 as previously reported.The company is not presenting comparative 2010 financial information because management is evaluating a potential non-material, non-cash revision to the previously reported gain on sale of KGS, but which does not impact the timing of filing the Form10-K. Use of Non-GAAP Financial Measure This news release and the accompanying schedules include the non-generally accepted accounting principles ("non-GAAP") financial measure of adjusted net income.The accompanying schedules provides reconciliations of this non-GAAP financial measure to its most directly comparable financial measure calculated and presented in accordance with accounting principles generally accepted in the United States of America ("GAAP").Our non-GAAP financial measure should not be considered as an alternative to GAAP measures such as net income or operating income or any other GAAP measure of liquidity or financial performance. About Quicksilver Resources Fort Worth, Texas-based Quicksilver Resources is a natural gas and crude oil exploration and production company engaged in the development and acquisition of long-lived, unconventional reservoirs, including coalbed methane and shale gas in North America.The company has U.S. offices in Fort Worth, Texas; Glen Rose, Texas; Steamboat Springs, Colorado and Cut Bank, Montana.Quicksilver’s Canadian subsidiary, Quicksilver Resources Canada Inc., is headquartered in Calgary, Alberta.For more information about Quicksilver Resources, visit www.qrinc.com. -more- NEWS RELEASE Page2 of 8 Forward-Looking Statements Certain statements contained in this press release and other materials we file with the SEC, or in other written or oral statements made or to be made by us, other than statements of historical fact, are “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995.Forward-looking statements give our current expectations or forecasts of future events.Words such as “may,” “assume,” “forecast,” “position,” “predict,” “strategy,” “expect,” “intend,” “plan,” “estimate,” “anticipate,” “believe,” “project,” “budget,” “potential,” or “continue,” and similar expressions are used to identify forward-looking statements.They can be affected by assumptions used or by known or unknown risks or uncertainties.Consequently, no forward-looking statements can be guaranteed.Actual results may vary materially.You are cautioned not to place undue reliance on any forward-looking statements.You should also understand that it is not possible to predict or identify all such factors and should not consider the following list to be a complete statement of all potential risks and uncertainties.Factors that could cause our actual results to differ material from the results contemplated by such forward-looking statements include: changes in general economic conditions; fluctuations in natural gas, NGL and oil prices; failure or delays in achieving expected production from exploration and development projects; uncertainties inherent in estimates of natural gas, NGL and oil reserves and predicting natural gas, NGL and oil reservoir performance; effects of hedging natural gas, NGL and oil prices; fluctuations in the value of certain of our assets and liabilities; competitive conditions in our industry; actions taken or non-performance by third parties, including suppliers, contractors, operators, processors, transporters, customers and counterparties; changes in the availability and cost of capital; delays in obtaining oilfield equipment and increases in drilling and other service costs; delays in construction of transportation pipelines and gathering, processing and treating facilities; operating hazards, natural disasters, weather-related delays, casualty losses and other matters beyond our control; the effects of existing and future laws and governmental regulations including environmental and climate change requirements; the effects of existing or future litigation; failure to or delays in completing Quicksilver’s proposed initial public offering of common units representing limited partner interests in a master limited partnership holding portions of our Barnett Shale assets; and additional factors described elsewhere in this press release. This list of factors is not exhaustive, and new factors may emerge or changes to these factors may occur that would impact our business.Additional information regarding these and other factors may be contained in our filings with the SEC, especially on Forms 10-K, 10-Q and 8-K.All such risk factors are difficult to predict, and are subject to material uncertainties that may affect actual results and may be beyond our control.The forward-looking statements included in this press release are made only as of the date of this press release, and we undertake no obligation to update any of these forward-looking statements to reflect subsequent events or circumstances except to the extent required by applicable law. All forward-looking statements are expressly qualified in their entirety by the foregoing cautionary statements. # # # Investor & Media Contact: John Hinton (817) 665-4990 KWK 12-05 -more- NEWS RELEASE Page3 of 8 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME In thousands,except for per share data - Unaudited For the Three Months Ended For the Twelve Months Ended December 31, 2011 December 31, 2011 Revenue: Production Sales of purchased natural gas Other Total revenue Operating expense: Lease operating Gathering, processing and transportation Production and ad valorem taxes Costs of purchased natural gas Other operating Depletion, depreciation and accretion Impairment General and administrative Total expense Operating income (loss) Income (loss) from earnings of BBEP Other income - net Interest expense Income before income taxes Income tax expense Net income Earnings per common share - basic Earnings per common share - diluted Basic weighted average shares outstanding Diluted weighted average shares outstanding -more- NEWS RELEASE Page4 of 8 QUICKSILVER RESOURCES INC. CONDENSED CONSOLIDATED BALANCE SHEET In thousands, except share data - Unaudited December 31, 2011 ASSETS Current assets Cash Accounts receivable - net of allowance for doubtful accounts Derivative assets at fair value Other current assets Total current assets Property, plant and equipment - net Oil and gas properties, full cost method (including unevaluated costs of $433,341) Other property and equipment 232, 443 Property, plant and equipment - net Derivative assets at fair value Other assets LIABILITIES AND EQUITY Current liabilities Current portion of long-term debt Accounts payable Accrued liabilities Derivative liabilities at fair value Current deferred tax liability Total current liabilities Long-term debt Partnership liability Asset retirement obligations Other liabilities Deferred income taxes Commitments and contingencies Equity Preferred stock, par value $0.01, 10,000,000 shares authorized, none outstanding - Common stock, $0.01 par value, 400,000,000 shares authorized; 176,980,483 shares issued Additional paid in capital Treasury stock of 5,379,702 shares Accumulated other comprehensive income Retained earnings Total equity -more- NEWS RELEASE Page5 of 8 QUICKSILVER RESOUCES INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS In thousands - Unaudited For the Year Ended December 31, 2011 Operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Depletion, depreciation and accretion Impairment expense Deferred income tax expense Non-cash gain from hedging and derivative activities Stock-based compensation Non-cash interest expense Gain on disposition of BBEP units Loss from BBEP in excess of cash distributions Other Changes in assets and liabilities: Accounts receivable Prepaid expenses and other assets Accounts payable Income taxes payable Accrued and other liabilities Net cash provided by operating activities Investing activities: Capital expenditures Proceeds from sale of BBEP units Proceeds from sales of property and equipment Net cash used for investing activities Financing activities: Issuance of debt Repayments of debt Debt issuance costs paid Partnership funds received Proceeds from exercise of stock options Purchase of treasury stock Net cash provided by financing activities Effect of exchange rate changes in cash Net decrease in cash Cash at beginning of period Cash at end of period -more- NEWS RELEASE Page6 of 8 QUICKSILVER RESOURCES INC. RECONCILIATION OF NET INCOME TO ADJUSTED NET INCOME In thousands, except per share data - Unaudited For the Three Months Ended December 31, 2011 As Reported Adjustments Adjusted Net Income Revenue: Production $- Sales of purchased natural gas - Other - Total revenue - Operating expense: Lease operating Gathering, processing and transportation - Production and ad valorem taxes - Costs of purchased natural gas - Other operating - Depletion, depreciation and accretion - Impairment - General and administrative Total expense Operating income Income (loss) from earnings of BBEP Other income (loss) - net Interest expense Income before income taxes Income tax expense Net income Earningsper common share - diluted Diluted weighted average shares outstanding -more- NEWS RELEASE Page7 of 8 QUICKSILVER RESOURCES INC. RECONCILIATION OF NET INCOME TO ADJUSTED NET INCOME In thousands, except per share data - Unaudited For the Twelve Months Ended December 31, 2011 As Reported Adjustments Adjusted Net Income Revenue: Production $- Sales of purchased natural gas - Other Total revenue Operating expense: Lease operating Gathering, processing and transportation - Production and ad valorem taxes - Costs of purchased natural gas - Other operating - Depletion, depreciation and accretion - Impairment - General and administrative Total expense Operating income Income (loss) from earnings of BBEP Other income - net Interest expense Income before income taxes Income tax expense Net income Earnings per common share - diluted Diluted weighted average shares outstanding -more- NEWS RELEASE Page8 of 8 QUICKSILVER RESOURCES INC. Unaudited Selected Operating Results Three Months Ended Twelve Months Ended December 31, 2011 December 31, 2011 Average Daily Production: Natural Gas (MMcfd) NGL (Bbld) Oil (Bbld) Total (MMcfed) Average Realized Prices, including hedging: Natural Gas (per Mcf) NGL (per Bbl) Oil (per Bbl) Total (Mcfe) Expense per Mcfe: Lease operating expense: Cash expense Equity compensation Total lease operating expense: Gathering, processing and transportation expense Production and ad valorem taxes Depletion, depreciation and accretion General and administrative expense: Cash expense Strategic transactions and settlements Equity compensation Total general and administrative expense Interest expense: Cash expense on debt outstanding Fees and premiums - Non-cash interest Capitalized interest Total interest expense QUICKSILVER RESOURCES INC. Production, on a million cubic feet of natural gas equivalent (MMcfe) Three Months Ended Twelve Months Ended December 31, 2011 December 31, 2011 Barnett Shale Other U.S. Total U.S. Horseshoe Canyon Horn River Total Canada Total Company -end-
